 

FILED

UNITED STATES DISTRICT COURT NOV 12 2019
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
, Bankruptcy Courts

VINCENT C. TEN-HOOPEN, )
)

Plaintiff, )

)

V. ) Civil Action No. 19-3208 (UNA)

)

U.S. DEPARTMENT OF )
TRANSPORTATION, et al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter comes before the court on review of plaintiff's application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiff's complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted such that
they can prepare a responsive answer, prepare an adequate defense, and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
 

The plaintiff's complaint, which is barely legible, purports to demand monetary
compensation for acts committed by a hospital and the U.S. Department of Transportation. The
complaint does not identify the basis for this Court’s subject matter jurisdiction and it fails to
contain a statement showing that the plaintiff is entitled to the relief he seeks from the named
defendants. As drafted, the complaint fails to comply with Rule 8(a) and therefore it will be

dismissed without prejudice.

An Order consistent with this Memorandum Opinion is issued separately.

aa (i
DATE: November v , 2019 ves

TANYXS. CHUTKAN
United States District Judge

 
